Exhibit 99.1 ENVOY CAPITAL GROUP INC. ANNOUNCES THIRD QUARTER RESULTS FOR FISCAL 2009 TORONTO, ON – August 13, 2009– Envoy Capital Group Inc. (NASDAQ: ECGI/ TSX: ECG) today announced its financial results for its third quarter of Fiscal 2009. For the quarter ended June 30, 2009, Envoy incurred a net loss of ($1.8) million or ($0.21) per fully diluted share compared with a net loss of ($1.3) million or ($0.14) per fully diluted share for the same quarter last year.The per share calculations are based on fully diluted weighted average shares outstanding of approximately 8.6 million for the current quarter and 8.9 million for last year. The Consumer and Retail Branding Division, Watt International Inc. incurred a loss of ($647,000) in the third quarter compared with profit of $670,000 last year.This loss includes approximately $325,000 in non-recurring expenses. The Merchant Banking Division incurred a loss of ($860,000) during the third quarter this year compared with a loss of ($1.4) million last year.This loss includes a foreign currency loss of approximately $600,000. Management's discussion and analysis, containing a full analysis of financial results, is available on EDGAR (www.sec.gov/edgar.shtml) and on SEDAR (www.sedar.com). About Envoy Capital Group Inc. Envoy Capital Group Inc. (NASDAQ:ECGI / TSX:ECG) is a merchant banking organization that focuses on providing financial services as well as equity and debt capital, to small and mid-cap companies. For more information on Envoy Capital Group Inc., visit our website at www.envoy.to ### Cautionary Statement Certain statements contained in this press release may constitute "forward-looking statements" within the meaning of Section 21E (i) (1) of the United States Securities Exchange Act of 1934. Such forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause Envoy Capital Group’s actual results to be materially different from any future results expressed or implied by these statements. Such factors include the following: general economic and business conditions, changes in demand for Envoy Capital Group’s services, changes in competition, the ability of Envoy Capital Group to integrate acquisitions or complete future acquisitions, interest rate fluctuations, currency exchange rate fluctuations, dependence upon and availability of qualified personnel and changes in government regulation.
